              Case 20-50623-MFW            Doc 16       Filed 07/10/20   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

-----------------------------                       x
                                                    :
In re                                               :      Chapter 11
John Varvatos Enterprises, Inc. et al.,             :      Case No. 20-11043 (MFW)
                                                    :      (Joint Administration)
                              Debtors.              :
                                                    :
-----------------------------                       x
                                                    :
Tessa Knox, individually and as the Certified       :
Representative of the Class of Judgment             :
Creditors,                                          :
                                                    :
                              Plaintiff,            :
                                                    :      Adv. Proc. 20-50623-MFW
               v.                                   :
                                                    :
Lion/Hendrix Cayman Limited,                        :
                                                    :
                              Defendant.            :
                                                    :
-----------------------------                       x


                             ORDER DISMISSING COMPLAINT

               Upon the motion (the “Motion”) of Lion/Hendrix Cayman Limited (the

“Defendant”) for entry of an order (this “Order”) dismissing the Complaint filed by Tessa Knox,

individually and as the Certified Representative of the Class of Judgment Creditors (the “Plaintiff”)

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, as incorporated by Rule 7012(b)

of the Federal Rules of Bankruptcy Procedure; and the Court having considered the memorandum

of law in support of the Motion and any opposition thereto; and the Court having found that it has

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for
                Case 20-50623-MFW          Doc 16      Filed 07/10/20      Page 2 of 2




the District of Delaware, dated February 29, 2012; and it appearing that venue of the Chapter 11

Cases and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

that due and proper notice of the Motion has been given and that no other or further notice is

necessary; and the Court having found and determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and after due deliberation thereon; and

good and sufficient cause appearing therefor; it is hereby

        ORDERED, ADJUDGED, AND DECREED that:

        1.      The Motion is GRANTED as set forth herein.

        2.      The above-captioned adversary proceeding is DISMISSED with prejudice as of the

date hereof.

        3.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.




Dated: July 10th, 2020
                                                     MARY F. WALRATH
Wilmington, Delaware
                                                     UNITED STATES BANKRUPTCY JUDGE
